DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on December 18, 2020 has been entered.  Claims 1 and 7 have been amended.  Claims 2-6 and 8-9 have been cancelled.  Claims 1, 7 and 10-19 are pending in this application.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 7 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first light absorbing layer” in the last paragraph of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitations “the light absorbing layers” and “the pixel units”.  There is insufficient antecedent basis for these limitations in the claim.
Claims 7, 10-17 and 19 dependent on claim 1 and inherit the rejection under 112 (b).  
Allowable Subject Matter
5.	Claims 1, 7 and 10-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  
	The primary reason for indicating allowable subject matter is that claim 1 recites “
a material of the first light absorbing member comprises N,N'-BIS(1-HEXYLHEPTYL)-PERYLENE-3,4:9,10-BIS(DICARBQXIMIDE), a material of the second light absorbing member comprises 4-(Dicyanomethylene)-2-tert-butyl-6-(1,1, 7,7-tetramethyljulolidin-4-yl-vinyl)-4H-pyran, the first light absorbing member is configured to absorb a portion of the light of the first color and the second light absorbing member is configured to absorb a portion of the light of the second color, an orthographic projection of the first light absorbing member on the substrate at least partially coincides with both an orthographic projection of the first light emitting device on the substrate and an orthographic projection of the second light emitting device on the substrate, and an orthographic projection of the second light absorbing member on the substrate at least partially coincides with both the orthographic projection of the first light emitting device on the substrate and the orthographic projection of the second light emitting device on the substrate” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.  


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG ZHOU/Primary Examiner, Art Unit 2623